United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3046                                                 September Term, 2021
                                                                      1:21-cr-00175-TJK-4
                                                       Filed On: September 27, 2021
United States of America,

              Appellee

       v.

Charles Donohoe,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Rogers, Millett, and Katsas, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

        ORDERED AND ADJUDGED that the district court’s June 23, 2021 order be
affirmed. Appellant has not shown that the district court clearly erred in finding that no
condition or combination of conditions of release would reasonably assure the safety of
the community. See United States v. Munchel, 991 F.3d 1273, 1282 (D.C. Cir. 2021).
Appellant has been indicted for six offenses, four of which are felonies, including one
with a maximum sentence of twenty years of imprisonment and one designated as a
federal crime of terrorism. As we explained in Munchel, “those who actually assaulted
police officers and broke through windows, doors, and barricades, and those who
aided, conspired with, planned, or coordinated such actions, are in a different category
of dangerousness than those who cheered on the violence or entered the Capitol after
others cleared the way.” Id. at 1284. In contrast to the defendants in Munchel, the
district court here found that appellant provided leadership and planning for the Proud
Boys in connection with the events at the Capitol on January 6, 2021, helping to
coordinate a large group of people and facilitating unlawful conduct. Moreover, the
court further found that appellant has both the desire and the technical skill to facilitate
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3046                                                September Term, 2021

other unlawful conduct in the future, to conceal communications from law enforcement,
and to destroy evidence of communications. In addition, the court specifically and
reasonably on this record found that appellant poses a risk of continued violence.
Appellant has not shown these findings were clearly erroneous, nor has he shown that
the district court failed to consider conditions of release that could reasonably assure
the safety of the community. See id. at 1280.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Red. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk